Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species X directed to claims 21-33 and 36-39 in the reply filed on 02/16/2021 is acknowledged.  The traversal is on the ground(s) that “no reasons why the species or groupings of species are independent or distinct have provided by the Examiner”.  This is not found persuasive because as stated in Requirements of Restriction/Election: (a) the inventions have acquired a separate status in the art in view of their different classification (different elongate member (catheter) gripping mechanisms (rollers, pads, dynamic and static grippers) to linearly move the catheter, different cleaning and/or drying mechanisms, different slip detection mechanisms (sensors, face gauges, linear encodes or potentiometers, strain gauges, encoding assemblies and tracking assemblies); (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter (catheter moving mechanism, cleaning and/or drying mechanisms, slip detection mechanism); (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention.Examiner has missed Figs. 52-56B (which are identified by applicant) which are related to:
Species XIV: A robotic catheter assembly 1500 to drive an elongate member 1504 with a first and/or second slid able surfaces, shown in figures 52 and 53.
Species XV: A system 1600 for detecting and correcting slip of a device relative to an elongate member, shown in figures 54-56B and claimed in claim 10.
The requirement is still deemed proper and is therefore made FINAL.
A complete action on the merits of claims 21-33 and 36-39 follows below:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-28, 36 and 39 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wenderow et al. (US Publication No. 2013/0231678) hereinafter Wenderow.
Regarding claim 21, Wenderow teaches (Fig. 6) a drive system (axial dive assembly 324 shown in Fig. 6) for an elongate member (guide wire 301) comprising: a first surface (outer surfaces of idler wheel/rollers 430, 418) engaged with the elongate member; a second surface (outer surfaces of idlers wheel/roller 442 and outer surface of drive wheel 410) engaged with the elongate member (par. 0051: the outer circumferential surface of drive wheel 410 and the outer circumferential surface of roller 418 engage the guide wire; par. 0052: the outer, circumferential surfaces of roller 430 and of roller 442 engage the guide wire); at least one sensor associated with either the first surface or second surface (at least one sensor is interpreted to be a force sensor and a slippage sensor; par. 0087: outer/second surface of drive wheel 410 powered by guide wire axial drive motor 602; for force sensor see par. 0099: a sensor configured to determine the amount of axial force applied to guide wire 301 by guide wire axial drive for slippage sensor see par. 0118, lines 1-18: a sensor that detects slippage between the wheels of guide wire axial drive mechanism 350 and guide wire 301…); and a computing device (par. 0118: controller 40) in communication with the at least one sensor (par. 0118, lines 1-18), the computing device configured to detect a slip occurrence of the elongate member (par. 0118, lines 1-18: controller 40 detects that slippage is occurring, a control signal is generated).
Regarding claim 22, Wenderow teaches (Fig. 6) the at least one sensor measures a force applied to the elongate member (for force sensor see par. 0099: a sensor configured to determine the amount of axial force applied to guide wire 301 by guide wire axial drive motor 602 as guide wire axial drive mechanism 350 advances and retracts the guide wire).
Regarding claim 23, Wenderow teaches (Fig. 6) the computing device is further configured to adjust a grip force of either of the first surface or the second surface on the elongate member in response to a detection of a slip occurrence (par. 0118, lines 1-18: if controller 40 detects that slippage is occurring, a control signal is generated and communicated to spring force actuator 650 to increase the force applied by spring 424 and/or spring 436 to wheel 418 and/or wheel 430, depending on where slippage was detected. Slippage may be overcome in this manner because the friction between guide wire 301 and wheels of guide wire axial drive mechanism 350 increases as the pinch force generated by springs 424 and 436 increases).
Regarding claim 24, Wenderow teaches (Fig. 6) the computing device is configured to adjust a grip force of either of the first surface or the second surface on the elongate member based on a comparison of an applied grip force to a predetermined grip force range of either the first surface or the second surface 
Regarding claim 25, Wenderow teaches (reproduced and annotated Fig. 6 below) a first housing portion (which houses 418 and 430) for the first surface and a second housing portion (which houses 410 and 442) for the second surface.

    PNG
    media_image1.png
    733
    998
    media_image1.png
    Greyscale

Regarding claim 26, Wenderow teaches (Fig. 6) a linear guide (par. 0046 and 0049: guide wire channel) that extends between the first housing portion and the second housing portion.
Regarding claim 27, Wenderow teaches (Fig. 6) the first surface is part of a first roller (outer surface of each of rollers 418 and 430) and the second surface is part of a second roller (outer surface of each of rollers 410 and 442).
Regarding claim 28, Wenderow teaches (Fig. 6) the first roller is associated with a first set of rotational mechanisms (set of 418 and 430) and the second roller is associated with a second set of rotational mechanisms (set of 410 and 442).
Regarding claim 36, Wenderow teaches (Fig. 6) a drive system (axial dive assembly 324 shown in Fig. 6) for an elongate member (guide wire 301) comprising: a first surface (outer surfaces of idler wheel/rollers 430, 418) engaged with the elongate member; a second surface (outer surfaces of idlers wheel/roller 442 and outer surface of drive wheel 410) engaged with the elongate member ; at least one sensor associated with either the first surface or second surface (at least one sensor is interpreted to be a force sensor and a slippage sensor; par. 0087: outer/second surface of drive wheel 410 powered by guide wire axial drive motor 602; for force sensor see par. 0099: a sensor configured to determine the amount of axial force applied to guide wire 301 by guide wire axial drive motor 602 as guide wire axial drive mechanism 350 advances and retracts the guide wire; for slippage sensor see par. 0118, lines 1-18: a sensor that detects slippage between the wheels of guide wire axial drive mechanism 350 and guide wire 301…), wherein the at least one sensor comprises a force sensor (for force sensor see par. 0099: a sensor configured to determine the amount of axial force applied to guide wire 301 by guide wire axial drive motor 602 as guide wire axial drive mechanism 350 advances and retracts the guide wire); and a computing device in communication with the first and second sensors, the computing device configured to detect a change in force in the at least one sensor to detect a slip occurrence of the elongate member (par. 0118, lines 1-18: controller 40 detects that slippage is occurring, a control signal is generated; par. 0118, lines 1-18: if controller 40 detects that slippage is occurring, a control signal is generated and communicated to spring force actuator 650 to increase the force applied by spring 424 and/or spring 436 to wheel 418 and/or wheel 430, depending on where slippage was detected. Slippage may be overcome in this manner because the friction between guide wire 301 and wheels of guide wire axial drive mechanism 350 increases as the pinch force generated by springs 424 and 436 increases).
Regarding claim 39, Wenderow teaches (Fig. 6) the first surface is part of a first roller (outer surface of each of rollers 418 and 430) and the second surface is part of a second roller (outer surface of each of rollers 410 and 442).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Wenderow in view of Charles et al. (US Patent No. 6,665,554) hereinafter Charles.
Regarding claims 31-32, Wenderow does not explicitly teach the material of the drive roller to be treaded polymer.
Charles teaches a drive system (system shown in Fig. 19) for an elongate member (15) with drive roller 262 (second surface in instant invention) made of resilient material, such as elastomer made of hard plastic formed with teeth, knurling (treading) or other form of surface irregularities to increase coefficient of friction (minimum slippage) between the drive roller 262 and the elongate member 15 (see par. 39).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Charles in device of Wenderow and make the drive roller (second surface) made of treaded polymer. Doing so would increase coefficient of friction and decrease slippage as set forth in Charles.
Regarding claim 37, Wenderow does not explicitly teach the material of the drive roller to be treaded.
Charles teaches a drive system (system shown in Fig. 19) for an elongate member (15) with drive roller 262 (second surface in instant invention) made of resilient material, such as elastomer made of hard plastic formed with teeth, knurling (treading) or other form of surface irregularities to 
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Charles in device of Wenderow and make the drive roller (second surface) treaded. Doing so would increase coefficient of friction and decrease slippage as set forth in Charles.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wenderow in view of F. R. Belluche (US Patent No. 2,262,631) hereinafter Belluche.
Regarding claim 30, Wenderow does not explicitly teach the rollers (drive or idles) being padded.
Belluche teaches a drive system (system shown in Figs. 4-5 reproduced and annotated below) for an elongate member (S) with roller (core part of 17) comprising deformable padded surface (outer ring shaped rubber part; col. 2: rubber or some other material having a high coefficient of friction).

    PNG
    media_image2.png
    803
    801
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Belluche in device of Wenderow and use padded rollers. Doing so would increase friction for efficiently moving the elongate member.

Claims 33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wenderow in view Charles as applied in rejection of claim 37 above and further in view of Belluche.
Regarding claims 33 and 38, Wenderow alone or in combination with Charles does not explicitly teach the rollers (drive or idles) being deformable.
Belluche teaches a drive system (system shown in Figs. 4-5 reproduced and annotated above) for an elongate member (S) with roller (core part of 17) comprising deformable padded surface (outer ring shaped rubber part; col. 2: rubber or some other material having a high coefficient of friction).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Belluche in device of Wenderow and use deformable padded rollers. Doing so would increase friction for efficiently moving the elongate member.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Wenderow in view of Jewett (US Patent No. 3,835,854).
Regarding claim 29, driving mechanism of Wenderow is roller mechanism and the first and second rollers are not geared to be meshingly engaged.
Jewett teaches a catheter advancing device with the first gear (60) and second gear (64) meshingly engaged to rotate rollers 56 and 58.
Therefore, because these two driving mechanisms were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute driving mechanism of Wenderow with simpler driving mechanism of Jewett.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Examiner, Art Unit 3723